MULTIPLE CLASS PLAN This Multiple Class Plan (the “Plan”) is adopted by the series listed on Appendix A attached hereto, which may be amended from time to time, each a series of Advisors Series Trust (the “Trust”), a Delaware statutory trust, with respect to the classes of shares (individually a “Class” and together the “Classes”) of the series of the Trust set forth in the exhibits hereto. 1. Purpose This Plan is adopted pursuant to Rule 18f-3 under the Investment Company Act of 1940, as amended, (“Rule 18f-3”) so as to allow the Trust to issue more than one Class of shares of the Funds in reliance on Rule 18f-3 and to make payments as contemplated herein. 2.Separate Arrangements/Class Differences a) Designation of Classes:The Fund(s) set forth in Exhibit A offer two or more Classes of shares. b) Sales Load and Expenses: Class A Shares are subject to a sales load of 5.00% and a Rule 12b-1 fee of up to 0.25%.Class A Shares purchased in the amount of $1,000,000 or more without a sales load are subject to a maximum contingent deferred sales charge (“CDSC”) of 1.00%, if they are redeemed within twelve months of purchase.Class C Shares are subject to a maximum CDSC of 1.00% and a Rule12b-1 fee of up to 1.00%. c) Distribution of Shares:Class A Shares and Class C Shares are sold primarily to retail investors are offered through approved financial supermarkets, investment advisors and consultants, financial planners, brokers, dealers and other investment professionals and their agents.These Fund shares are also offered directly through their distributor. Quantity discounts, accumulated purchases, concurrent purchases, purchases in conjunction with a letter of intent, reinstatement privileges, and systematic withdrawal features are as described in the applicable Prospectus. d) Minimum Investment Amounts:The minimum initial investment in Class A Shares and Class C Shares is $2,500 for regular accounts and Individual Retirement Accounts (“IRAs”).There is no minimum initial investment for 401(k), pension or other types of ERISA accounts.Once an account is established, subsequent investments may be in any amount.If a shareholder is starting an Automatic Investment Plan, however, the minimum initial and subsequent investments are $2,500 and $100, respectively, for regular accounts and IRAs. e) Voting Rights:Shareholders are entitled to one vote for each share held on the record date for any action requiring a vote by the shareholders and a proportionate fractional vote for each fractional vote held.Shareholders of the Trust will vote in the aggregate and not by Fund or Class except as otherwise expressly required by law or when the Trustees determine that the matter to be voted upon affects only the interests of the shareholders of a particular Fund or Class. 1 3.Expense Allocations The expenses incurred pursuant to the Rule 12b-1 Plan will be borne by Class A and Class C shareholders, and constitute an expense allocated to each specific Class. 4.Exchange Features There is currently no exchange privilege between Share Classes. 5.Effectiveness This Plan shall become effective with respect to each Class (a)to the extent required by Rule18f-3, after approval by a majority vote of: (i)the Trust’s Board of Trustees (“Board”); (ii)the members of the Board who are not interested persons of the Trust and have no direct or indirect financial interest in the operation of the Trust’s Plan, and (b)upon execution of an exhibit adopting this Plan with respect to such Class. This Multiple Class Plan is adopted by Advisors Series Trust with respect to the Classes of the Fund, a series of Advisors Series Trust as set forth on Exhibit A attached hereto. WITNESS the due execution hereof this3rd day of July, 2008. ADVISORS
